I should like to extend sincere congratulations to you, Sir, 
on your unanimous election to the presidency of the General Assembly at its 
forty-seventh session. 

I am especially pleased to see in this high post a representative of 
Bulgaria, a country that is linked to Ukraine by geographical and ethnic 
proximity and by centuries-old ties of friendship, cooperation and 
good-neighbourly relations. 
I should also like to take this opportunity to pay tribute to your 
predecessor, Mr. Shihabi, who made tireless efforts to strengthen the role of 
the General Assembly. 
We greatly appreciate the contribution that was made to the 
implementation of radical transformations in the United Nations by 
Mr. Perez de Cuellar, the former Secretary-General. His successor, 
Mr. Boutros Boutros-Ghali, has embarked on the course of deepening the 
reforms, with the firm intention of enhancing the role and authority of the 
Organization, in response to the needs of our time. We will support these 
undertakings in every possible way. 
The current session of the General Assembly is being held during a period 
of profound and truly epoch-making transformations on our planet, which have 
included in the formation of a new world order the potential of the new States 
built on the ruins of the last empire in the history of mankind. 
The disintegration of the bankrupt totalitarian system, resulting in the 
largest increase in the membership of the United Nations in recent years, 
opened the way for the triumph of genuine freedom and democracy in vast areas 
of Europe and Asia and for the realization of the inalienable right of peoples 
to self-determination and has made it possible to place human rights at the 
focus of the policies of many newly emerged States. 
The people of Ukraine demonstrated through the centuries its firm desire 
for independence and its aspiration to a national, political and economic 
 
renaissance. For hundreds of years Ukrainians' drive for freedom was subdued 
by giving them miserable pittances or by the use of violence and repression. 
But today, for the first time, our people have set out on the path leading to 
the temple of independence, and no one will ever make our people deviate from 
that historic path. 
 
In August of this year we solemnly marked the first anniversary of our 
independence. That pivotal event in the life of our people was celebrated as 
the triumph of democracy and freedom. And today we are facing a task of great 
proportions: to build a democratic Ukraine governed by the rule of law, to 
revive the strength and intellectual potential of our people, to be worthy of 
the memory of our ancestors who sacrificed their lives in the struggle for 
independence. 
The fresh winds of change make it necessary to take a new look at the 
Charter of the United Nations, to activate fully its enormous creative 
potential and to free international relations from the burden of suspicion, 
hostility and the renewal of violence. The shortest way to that goal is 
through international relations based on common sense and on respect for 
freedom of choice, in keeping with the centuries-old principles of 
international law which are clearly understood, widely recognized and 
consistently applied. 
As early as the seventeenth century the celebrated Spanish theologian and 
philosopher Francisco Suarez observed that although States are not combined 
into a single political body, they are obliged to help one another and to 
maintain and defend law and peace, since that is imperative for the benefit of 
all mankind. A State that violates the law and disregards international 
agreements is thereby undermining the foundations of its own future 
tranquillity. 
The same vital philosophical ideas were also expounded by 
Hryhory Skovoroda, a Ukrainian philosopher, writer and thinker of the 
eighteenth century who stood for purity in public order and who inspired 
belief in the inevitable triumph of truth and justice. 

We attach great importance to strengthening the role of the United 
Nations in settling conflicts and resolving disputes. Although the threat of 
total military confrontation has receded, the tragic developments on the 
territory of former Yugoslavia, in Nagorny Karabakh, in Georgia, in the 
Dniester region and in other areas give us warning that local conflicts are 
fraught with serious danger. 
We believe that joint efforts by the international community can 
eliminate the deep-rooted causes of these conflicts, which are linked to 
unresolved national issues, to irresponsible appeals for the review of 
existing State frontiers, to economic hopelessness, to political egocentrism 
and to the messianic ambitions of some States seeking to create zones of their 
own special interests in certain parts of the world. The task of the United 
Nations is to establish a structure for interaction that would guarantee the 
security of every Member State. 
Our country can contribute to the attainment of that goal. In the year 
that has passed since the proclamation of our independence, Ukraine has 
traversed the road from a quasi-State within the former USSR to a universally 
recognized European State. Having joined the leading international political, 
humanitarian and monetary-financial institutions, our country has assumed full 
responsibility for securing its own foreign-policy interests and its external 
economic interests. 
Without claiming any special status in the world, we want to occupy a 
place in the international community worthy of our people, our history and our 
potential. We can make and we want to make a constructive contribution to 
international cooperation. 

Ukraine welcomes the changes in the political and military structure of 
Europe, where we are seeing the key role in maintaining peace and stability 
shift from military deterrence to political mechanisms. These changes have 
ensured the success of the process of the Conference on Security and 
Cooperation in Europe (CSCE) and the possibility of shaping a new security 
model on the continent based on close interaction between the European 
States. I would like to emphasize that the orientation towards Europe is one 
of the main driving forces of our foreign policy; we intend to intensify the 
dynamics of our relations with European States and with their regional 
structures. 
We intend to pursue a serious, pragmatic and result-oriented policy with 
respect to the United Nations. That is why the Ukrainian Parliament decided 
to send a military contingent to take part in the United Nations peace-keeping 
mission in the territory of former Yugoslavia. Today Ukrainian soldiers are 
continuing to do their duty with honour and dignity in that suffering land. 
Their mission has won universal support and recognition. 
The transition of the contemporary world to a system of global 
integration, multipolarity and partnership demands the creation of a new 
concept of strategic stability based on a substantial and balanced reduction 
of existing arsenals of weapons to the dimensions of reasonable sufficiency 
for defence. The results achieved so far in bilateral efforts to limit 
armaments should be supplemented by new multilateral agreements, whose 
universality would provide the necessary level of confidence, strengthening 
trust in their implementation. 

We welcome the completion of the convention on the complete prohibition 
and destruction of chemical weapons. For Ukraine, which does not possess, 
produce or stockpile chemical weapons in its territory, signing the convention 
is one of the priorities in the field of disarmament. 
The question of eliminating all nuclear weapons is of fundamental 
significance for us. We are convinced that, with a well-adjusted system of 
collective security based on the Charter of the United Nations, it will be 
possible to prevent any aggression or, if necessary, to suppress it through 
joint efforts. 
Ukraine, which suffered the full effects of the Chernobyl disaster, is 
supporting with even greater determination the international campaign for the 
complete renunciation of nuclear testing and for the assumption by every 
nuclear-weapon State of an obligation not to be the first to use nuclear 
weapons. 
Simultaneously with its proclamation of independence, Ukraine opted to 
become a State possessing no nuclear weapons. Of course, Ukraine is not the 
only country in the world which has chosen non-nuclear status. But our 
uniqueness lies in the fact that we voluntarily took on the burden of 
eliminating hundreds of strategic and tactical nuclear warheads inherited from 
the USSR, a choice which has huge financial implications. 
Having set out on the path of reducing and eliminating nuclear weapons, 
we count on strict international guarantees of our national security against 
the possible threat or use of force by any nuclear State. I should point out 
that this is by no means a rhetorical question for our newly independent 
State, and we consider it in our own special context. Naturally, we count on 
understanding for our position. 
 
Ukraine intends to accede in the very near future to the Treaty on the 
Non-Proliferation of Nuclear Weapons; it will place all its nuclear power 
plants and all fissionable materials under the supervision of the 
International Atomic Energy Agency (IAEA). 
We actively support the idea of creating a nuclear-free zone in the Black 
Sea basin. As is known, in the agreement between Ukraine and the Russian 
Federation, signed on 3 August of this year at Yalta, the two major Black Sea 
States officially declared the desirability of pursuing a policy aimed at 
making the Black Sea a nuclear-free zone and a zone of peace and cooperation. 
We regard the Treaty on Conventional Armed Forces in Europe as the most 
important element of a new security system in Europe. The entry into force of 
the Treaty will make it possible to accelerate the process of European 
disarmament, to remove the remaining imbalances in armed forces and to 
eliminate unpredictability from the military and strategic situation on the 
Continent. 

The successful conclusion of negotiations on reducing the numbers of 
military personnel and on implementing the provisions of the Vienna Document 
on Confidence- and Security-building Measures opens new opportunities for 
strengthening stability in Europe. Together with other European countries, we 
welcome the conclusion of the "open skies" agreement as an important step 
towards mutual trust in military activities. 
Against the background of definite changes for the better in the area of 
arms limitation and disarmament, issues of strengthening international and 
regional stability take on special importance. 
Ukraine greatly appreciates the contribution made by the United Nations 
to the settlement of conflicts in the "hot spots" of the planet and its 
endeavours to restore peace to the Balkans and to normalize the situations in 
Cambodia, Cyprus, Central America and southern Africa. 
The experience acquired in this sphere proves that the most efficient 
actions are preventive actions aimed at lessening tension before it is 
transformed into open conflict between the opposing parties. The use of the 
methods of preventive diplomacy must become a priority feature of United 
Nations activity today. We support the ideas of the Secretary-General in this 
regard and the pragmatic proposals set forth in his report "An Agenda for 
Peace" (A/47/277). 
The normalization of the situation in the Persian Gulf, with the direct 
participation of the United Nations, is facilitating the intensification of 
efforts aimed at settling the Arab-Israeli conflict. Ukraine believes that a 
constructive dialogue on this problem at the current session of the General 
Assembly can foster the process of forging specific agreements that started in 
Madrid. 

Ukraine welcomes efforts aimed at stopping the violence in South Africa, 
and calls upon the Government and the representatives of all political forces 
in South Africa to continue resolutely the process of peaceful settlement. 
A few words about Ukraine's economic situation. The imperial system 
completely exhausted Ukraine's economy and unbalanced our economic 
mechanisms. Ukraine inherited a predominantly obsolete technology, a backward 
infrastructure, the burden of foreign debt, a lack of skilled managerial 
staff, low living standards for the population and galloping inflation. 
However, we are convinced that independence, the development of democracy and 
juridical institutions and the implementation of far-reaching political and 
economic reforms will enable us to weather the transition to a market economy 
without critical social upheavals during the transition period and will create 
the necessary conditions for the integration of Ukraine into the system of 
world economic relations. 
In carrying out the tasks before us, we must rely primarily on our own 
strength, on the talent and industriousness of our people. But at the same 
time, we greatly appreciate outside support for our efforts: foreign 
investment, and the furnishing of financial and advisory assistance and 
expertise by the most developed countries of the world and by international 
organizations. 
We call for concerted action to overcome the consequences of the 
Chernobyl disaster, a tragedy unprecedented in the history of mankind, and for 
joint efforts by various countries in solving the complex and unparalleled 
problems it caused. We hope that the present session of the General Assembly 
will yield solutions appropriate to the scope of that tragedy. 
Our economic difficulties, the foreign debt inherited from the former 
Soviet Union and the Chernobyl factor make it impossible for Ukraine to meet 

fully its financial obligations to the United Nations. However, I wish to 
state that this problem is constantly being given attention by the Parliament 
and Government of Ukraine. 
At the same time, Ukraine cannot agree to a merely mechanical approach to 
the question how the contribution of the former Soviet Union is to be 
apportioned. We strongly object to the decisions taken at the last session of 
the Committee on Contributions that, contrary to the existing criteria, 
recommended increasing Ukraine's contribution for the next year by over 
50 per cent. We shall strive for a radical revision of the system used for 
formulating the scale of assessment, bringing it into conformity with the 
present-day realities, levels of development and ability to pay of Member 
States. 
The pressure of economic problems is naturally bound to influence the 
social situation in our country. However, our efforts to promote respect for 
international standards in the field of human rights and protection of the 
interests of national minorities were instrumental in avoiding ethnicity-based 
conflicts in Ukraine. At the same time, we understand the concerns expressed 
from this rostrum regarding "discriminatory practices", against Ukrainians and 
all other non-indigenous nationalities, which are growing stronger in some of 
the new States that have emerged in the territory of the former USSR. We hope 
that all States in whose territory Ukrainians reside will demonstrate genuine 
concern and consideration for their cultural, linguistic and religious needs. 
That hope was voiced with full force in the statements of the 
participants in the World Forum of Ukrainians, which recently brought to Kiev 
thousands of representatives of the Ukrainian diaspora, who had been forced to 
live far from their native land. 

At a time when human lives are at stake and people are dying of famine in 
some parts of the world, the problem of humanitarian aid should play a key 
role in the activities of the United Nations and of its social and economic 
organs. Our country, in the light of its own past, is devoting special 
attention to this question. 
Another humanitarian problem requires special attention because unless it 
is resolved, it will stand in the way of strengthening the principles of 
civilized relations in international life. I am referring to the question of 
prisoners of war. While supporting the steps taken by the new leadership of 
Afghanistan in establishing peace and reconciliation in that country, I should 
like to appeal to it to do its utmost to ensure an immediate search for and 
arrange the unconditional return of Ukrainian nationals who are still being 
kept prisoner or are missing in action. At the same time, we call upon all 
States in whose territory prisoners of war are being held to make the humane 
gesture of releasing the victims of military conflicts. This would also 
contribute to the success of the forthcoming World Conference on Human Rights. 
In my statement, I have touched upon some unresolved issues that are 
preventing us from moving ahead. However, none of these problems, we believe, 
can impede the renaissance of the United Nations stimulated by the end of the 
cold war and the resulting favourable changes in the world. I can assure 
everyone present in this hall that Ukraine is determined to participate in the 
work of the United Nations which will continue to remain a crucial element of 
our foreign policy, and we will do everything possible to ensure that the 
Organization enters the next millennium as an effective instrument in building 
a better world. 